Title: To James Madison from John Cotton Smith, 23 November 1816
From: Smith, John Cotton
To: Madison, James


        
          Sir
          State of Connecticut November 23. 1816.
        
        I take the liberty of recommending to your notice the Reverend Mr. Gallaudet, principal, and Mr. Clerc his Assistant, in the “Asylum for the instruction of deaf and dumb persons” lately established in this state. I am persuaded they will receive from the First Magistrate of our country, that favourable regard, to which their distinguished exertions in the cause of humanity so eminently entitle them. With the highest respect and consideration I have the honour to be Sir your obedient and Most humble servant
        
          John Cotton Smith
        
      